Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim 1, 4, 6-8, 11, 15, 18, 20-22 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art on record fails to teach determining a maximum bucket size, for a token bucket controlling a transmission rate from the network node over a transport line between a radio access network and a core network, based on a drop precedence and a given timescale, determining the maximum bucket size based on the drop precedence and the given timescale comprises scaling a rate factor, determined based on the drop precedence and the given timescale, by a scaling factor determined based on the given timescale,  the given timescale being one of a plurality of timescales over which the network node supports quality of service fairness, each of the timescales corresponding to a respective time interval, the given timescale being a second smallest of the plurality timescales; the drop precedence being one of a plurality of predefined drop precedences supported by the network node, the token bucket being one of a plurality of token buckets, each of the token buckets corresponding to a unique combination of one of the predefined drop precedences and one of the timescales, Page 3 of 14Attorney Docket No.: 1557B-118PUS (PE1066USPC)U.S. Application No.: 17/285183each of the unique combinations corresponds to a respective token rate; using the time interval corresponding to the given timescale as the scaling factor; and using, as the rate factor, a first token rate minus a second token rate, the first token rate corresponding to the combination of the drop precedence and a smallest of the timescales and the second token rate corresponding to the combination of the drop precedence and the given timescale in combination with all the element in the claim.
Claim 11 is allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444